DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 15 July 2022.
Claims 1, 2, 4, 8, 9, 11, 14, 15, and 18-20 were amended. Claims 1-5, 7-12, 14-16, and 18-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1, 8, and 15 are  objected to because of the following informalities:  
Claim 1 recites “determine a first multi-account adjustment factor for the first demographic characteristics and the first client device.” This appears to contain a typographical error, and should read “the first type of client device.” Claims 8 and 15 are similarly objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 8 and 15, recites in part determine a first number of panelists associated with a first demographic characteristic defining a first segment of the panelists and a first type of client device, the number of panelists based on one or more media impressions identified independently of database proprietor impression data; and determine a first multi-account adjustment factor for the first demographic characteristic and the first client device, the first multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unique user accounts matched to the media impressions, the initial estimate associated with the database proprietor impression data; determine a second multi-account adjustment factor based on a second demographic characteristic and a second type of client device, the second multi-account adjustment factor associated with a second segment of the panelists; and recalibrate the first multi-account adjustment factor or the second multi-account adjustment factor based on an updated first number of panelists or second number of panelists in connection with changes in audience measurement intermediary merged data. These limitations describe a concept of determining and updating adjustment factors for correcting audience information. Determining accurate audience information is unambiguously a marketing or advertising activity, and the described concept clearly falls within such activities. As such the claims are determined to set forth a method of organizing human activity. 
Alternatively, the limitations determine a first number of panelists associated with a first demographic characteristic defining a first segment of the panelists and a first type of client device, the number of panelists based on one or more media impressions identified independently of database proprietor impression data; and determine a first multi-account adjustment factor for the first demographic characteristic and the first client device, the first multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unique user accounts matched to the media impressions, the initial estimate associated with the database proprietor impression data; determine a second multi-account adjustment factor based on a second demographic characteristic and a second type of client device, the second multi-account adjustment factor associated with a second segment of the panelists; and recalibrate the first multi-account adjustment factor or the second multi-account adjustment factor based on an updated first number of panelists or second number of panelists in connection with changes in audience measurement intermediary merged data describe mathematical computations regarding determining a number of panelists and determining and updating an adjustment factor. As such, the claims are determined to set forth a mathematical concept. 
Under the 2019 PEG, the additional elements are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional elements of an apparatus comprising memory and processor circuitry, or an apparatus, or at least one non-transitory computer readable storage medium. These additional elements are all recited at a high level of generality and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements relative to the method of organizing human activity abstract idea. As such, the claims are determined to be directed to an abstract idea.
In Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they integrate an abstract idea into a practical application. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements relative to the method of organizing human activity abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-5, 7, 9-12, 14, 16, and 18-20 further describe the abstract ideas, but the claims continue to recite abstract ideas. Dependent claims 2-5, 7, 9-12, 14, 16, and 18-20 do not recite any further additional elements. The previously identified additional elements, individually and as a combination, fail to integrate the narrowed abstract ideas into a practical application. Therefore the claims remain directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract ideas. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toupet et al. (US 2015/0193816 A1) in view of E. Moore (“Facebook’s fake numbers problem – Lex in depth”) [hereafter referenced as “Moore”] and Rao et al. (US 2015/0262201 A1). 

Regarding Claim 1, 8, and 15: Toupet discloses an apparatus, comprising: memory (See at least [0102]); and processor circuitry (See at least [0102] to execute computer readable instructions to: 
determine a first number of panelists associated with a first demographic characteristic defining a first segment of the panelists, the number of the panelists based on one or more media impressions identified independently of database proprietor impression data (f.sub.i,j is the adjustment factor for a unique audience (UA) size of a particular demographic group (j) that accessed media (i), F.sub.i,j is a database proprietor (DP) UA count of the number of AME panelists of the AME 114 that the database proprietor 116 observes (e.g., recognizes, identifies, logs impressions for, etc.) in the demographic group (j) as accessing the media (i), and T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j) as accessing the media (i). See at least [0080]. Also: The example table 400 shows AME UA sizes 404 and example DP UA sizes 406 for different demographic groups. The example AME UA sizes 404 correspond to the term (T.sub.i,j) of Equation 1 above, and the DP UA sizes 406 correspond to the term (F.sub.i,j) of Equation 1 above. See at least [0087]. Examiner’s note: One of ordinary skill in the art would understand the Tij data, labeled as “(TRUTH”) in Fig. 4, as independent from the Database Proprietor data). 
determine a first adjustment factor for the first demographic characteristic, the first adjustment factor used to adjust an initial estimate of an audience size based on a number of users matched to the media impressions, the initial estimate associated with the database proprietor impression data, wherein the adjustment factor includes a first adjustment factor to account for a first error type, the first error type including at least one of misattribution error, a non-coverage error, or a multi-count user error (the audience adjustment factor determiner 232 can use example Equation 1 below to determine an audience adjustment factor (f.sub.i,j) for persons in a demographic group (j). See at least [0079]. Also: n example Equation 1 above, f.sub.i,j is the adjustment factor for a unique audience (UA) size of a particular demographic group (j) that accessed media (i), F.sub.i,j is a database proprietor (DP) UA count of the number of AME panelists of the AME 114 that the database proprietor 116 observes (e.g., recognizes, identifies, logs impressions for, etc.) in the demographic group (j) as accessing the media (i), and T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j) as accessing the media (i). See at least [0080] and Fig. 4. Also: the misattribution-corrected impressions count is determined based on the impressions adjustment factor . See at least [0038]). 
determine a second adjustment factor based on a second demographic characteristic, the second adjustment factor associated with a second segment of the panelists (FIG. 4 illustrates an example table 400 with example audience adjustment (AA) factors 402 (e.g., the audience adjustment factor (f.sub.i,j) of Equation 1 above) for unique audience sizes of different demographic (DEMO) groups. Based on the AME impressions 302 of FIG. 3, the audience adjustment factor determiner 232 of FIG. 2 can use Equation 1 above to calculate the example audience adjustment factors 402 for different demographic groups (j) that access particular media (i). See at least [0087] and Fig. 4). 
recalibrate the first adjustment factor or the second adjustment factor based on an updated first number of panelists or second number of panelists in connection with changes in audience measurement intermediary merged data (In some examples, the adjustment factors development phase 802 is repeated from time to time (e.g., after a number of days, weeks, months, etc.) to update the IA factors 502 and/or the AA factors 402. For example, the ability of the database proprietor 116 to identify subscribers may change (e.g., increased or decreased accuracy) from time to time. As such, to increase the likelihood that the IA factors 502 and the AA factors 402 reflect such changes, the adjustment factors development phase 802 can be repeated from time to time. See at least [0106]. Also: Periodically or aperiodically, the impression data collected by the database proprietor 116 is provided to a DP impressions collector 230 of the AME 114 as, for example, batch data. As discussed above, some impressions logged by the client device 102 to the database proprietor 116 are misattributed by the database proprietor 116 to a wrong subscriber and, thus, to incorrect demographic information. During a data collecting and merging process to combine demographic and impression data from the AME 114 and the database proprietor 116, demographics of impressions logged by the AME 114 for the client device 102 will not correspond to demographics of impressions logged by the database proprietor 116 because the database proprietor 116 has misattributed some impressions to the incorrect demographic information. Examples disclosed herein may be used to determine an impressions adjustment factor to correct/adjust impression-based data (e.g., total impressions and unique audience size) provided by the database proprietor 116. See at least [0070]). 

Toupet does not appear to explicitly disclose a multi-account adjustment factor. 
However, Moore teaches a multi-account adjustment factor (“Facebook’s own estimates suggest duplicate accounts represent approximately 11 per cent of monthly active users.”).
Toupet provides a system which determines adjustment factors for correcting misattribution, which differs from the claimed invention by the substitution of a generic adjustment factor for duplicate account adjustment factor. However, Moore demonstrates that the prior art already knew of duplicate account adjustment factors. One of ordinary skill in the art could have trivially substituted Moore’s duplicate account adjustment factor into the system of Toupet. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which could product a multi-account adjustment factor and which would advertisers with superior information for evaluating the value of their advertisements (“Many advertisers want more meaningful data on areas such as audience reach”, “Without detailed external, independent and real-time auditing, it is impossible for investors and advertisers to know how many users the social network really has. Facebook needs to open its user numbers to outside scrutiny.”). As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Toupet and the teachings of Moore.

Further, Toupet does not appear to explicitly disclose determining an adjustment factor based on a type of client device. 
However, Rao teaches determining an adjustment factor based on a type of client device (In some examples, the correction factors are calculated for different characteristics of users, devices and/or media (e.g., age, gender, device type, media genre, etc.). For example, the misattribution error between a first demographic group and a second demographic group may be different on a tablet as compared to a smartphone. In such instances, the correction factors calculated for media accessed on a tablet would be different than the correction factors calculated for media accessed on a smartphone. See at least [0019]). 
Toupet and Moore suggests a system which determines a multi-account adjustment factor for demographic parameters, upon which the claimed invention’s use of adjustment factors based on device type can be seen as an improvement. Rao demonstrates that the prior art already knew of correction factors for a demographic and a client device type. One of ordinary skill in the art could have trivially applied the device type correction factor techniques of Rao to the multi-account adjustment factor determination of Toupet and Moore. Further, one of ordinary skill in the art would have recognized that such an application of Rao would have predictably resulted in a system which would determine multi-account adjustment factors specific to a demographic group and a client device type. As such, the application of Rao and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Toupet and the teachings of Moore and Rao. 

Regarding Claim 2, 9, and 20: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the first adjustment factor or the second adjustment factor is based on a ratio of the number of the panelists to a number of impressions, the user accounts associated with the impressions (In example Equation 1 above, f.sub.i,j is the adjustment factor for a unique audience (UA) size of a particular demographic group (j) that accessed media (i), F.sub.i,j is a database proprietor (DP) UA count of the number of AME panelists of the AME 114 that the database proprietor 116 observes (e.g., recognizes, identifies, logs impressions for, etc.) in the demographic group (j) as accessing the media (i), and T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j) as accessing the media (i). See at least [0080] and Equation 1). As previously noted in combination with Toupet, Moore teaches a multi-account adjustment factor based on accounts. The motivation to combine Toupet, Moore, and Roa is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3 and 10: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the demographic characteristic includes an age or a gender (Demographic information may include, for example, gender, age, ethnicity, income, home location, education level, occupation, etc. See at least [0054]). 

Regarding Claim 4, 11, and 19: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Rao teaches wherein the first type of the second type of client device includes a desktop device or a mobile device (In some examples, the correction factors are calculated for different characteristics of users, devices and/or media (e.g., age, gender, device type, media genre, etc.). For example, the misattribution error between a first demographic group and a second demographic group may be different on a tablet as compared to a smartphone. In such instances, the correction factors calculated for media accessed on a tablet would be different than the correction factors calculated for media accessed on a smartphone. See at least [0019]).

Regarding Claim 5, 12, and 16: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the processor circuitry is to identify the panelists based on panel data from an audience measurement entity, the panel data including media impressions for panelists (The example adjustment factors development phase 802 of FIG. 8 begins at block 806 at which the AME impressions collector 218 collects impressions from the client device 102. For example, the AME impressions collector 218 collects impressions using the techniques described above in connection with FIG. 2. See at least [0105]. Also: In response to receiving the beacon/impression request 212, the AME impressions collector 218 logs an impression for the media 206 by storing the media identifier 213 contained in the beacon/impression request 212. In the illustrated example of FIG. 2, the AME impressions collector 218 also uses the device/user identifier 214 in the beacon/impression request 212 to identify AME panelist demographic information corresponding to a panelist of the client device 102. That is, the device/user identifier 214 matches a user ID of a panelist member (e.g., a panelist corresponding to a panelist profile maintained and/or stored by the AME 114). In this manner, the AME impressions collector 218 can associate the logged impression with demographic information of a panelist corresponding to the client device 102. See at least [0062] and Fig. 2). 

Regarding Claim 7, 14, and 18: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the processor circuitry is to recalibrate the first or second adjustment factor on a periodic or aperiodic basis (In some examples, the adjustment factors development phase 802 is repeated from time to time (e.g., after a number of days, weeks, months, etc.) to update the IA factors 502 and/or the AA factors 402. See at least [0106]). 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-5, 7-12, 14-16, and 18-20: Claim 1, 8, and 15 have been amended. 
Examiner’s Response: Applicant's amendments filed 15 July 2022 have been fully considered, and they resolve the identified issues. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-5, 7-12, 14-16, and 18-20: Claim 1, 8, and 15 have been amended. 
Examiner’s Response: Applicant's amendments filed 15 July 2022 have been fully considered, and they resolve the identified issues. 

Applicant’s Argument Regarding 101 Rejections of claims 1-5, 7-12, 14-16, and 18-20: 
Claim 1 does not recite a mathematical concept. 
Claim 1 is not properly reduced to methods of organizing human activity. A human mind cannot implement the process of correcting errors in database proprietor impression data. 
Claim 1 of the instant application also satisfies the second prong of Step 2A because it is directed to a practical application. For example, claim 1 sets forth an apparatus including processor circuitry to “determine a first multi-account adjustment factor for the first demographic characteristic and the first client device, the first multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unqiue user accounts matched to the impression, the initial estimate associated with the database proprietor impression data.” 
Claim 1 is grounded in a practical application because it applies the claimed elements in a “meaningful way beyond generally linking the use of the judicial exception to a particular technology environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” 
Claim 1 amounts to significantly more than an abstract idea. For example, Claim 1 of the instant application sets forth an apparatus including processor circuitry to determine…
Examiner’s Response: Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicant provides no explanation for their assertion. Examiner notes that the October 2019 Update states that “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping.” One of ordinary skill in the art would understand determining a number of panelists, determining an adjustment factor, and recalibrating the adjustment factor as all encompassing mathematical calculations. 
Applicant provides no explanation for their assertion. It is not credible that a human mind would be incapable of calculating and applying correction factors as described by Toupet to database proprietor impression data. Such simple operations, even using “big” numbers”, are well within the ability of a human mind.  
Examiner notes that applicant’s “practical application” is merely the abstract idea implemented by processing circuitry. The 2019 PEG clearly indicates that implementing an abstract idea with generic computing devices does not implement that abstract idea into a practical application. 
Applicant provides no explanation for their assertion. Examiner notes that applicant’s arguments do not contest the examiner identified additional elements. 
Examiner notes that in applicant’s argument here the bolded features are considered part of the abstract idea. These features are not additional elements which may amount to significantly more than the abstract idea. MPEP 2106 provides an in-depth explanation regarding the office’s current policies regarding subject matter eligibility. 

Applicant’s Argument Regarding 103 Rejections of claims 1-5, 7-12, 14-16, and 18-20: Because Toupet, Moore, and Rao are missing the same elements of claim 1, the alleged Toupet/Moore/Rao combination is missing those same elemnts of claim 1. 
Examiner’s Response: Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, Toupet discloses recalibrate the first adjustment factor or the second adjustment factor based on an updated first number of panelists or second number of panelists in connection with changes in audience measurement intermediary merged data. Further, Moore teaches a multi-account adjustment factor. Applicant does not consider these teachings in combination. However, the references used in the rejection have been updated to better address the current claim limitations. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 21 September 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-07-26